UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7790


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TIMMY ALLEN RICE, a/k/a Timothy A. Rice,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   G. Ross Anderson, Jr., Senior
District Judge. (7:90-cr-00310-GRA-4; 7:13-cv-02056-GRA)


Submitted:   March 28, 2014                 Decided:   April 10, 2014


Before NIEMEYER, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Timmy Allen Rice, Appellant Pro Se.   David Calhoun Stephens,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Timmy Allen Rice seeks to appeal the district court’s

order dismissing as untimely his 28 U.S.C. § 2255 (2012) motion.

The order is not appealable unless a circuit justice or judge

issues      a      certificate     of         appealability.             28      U.S.C.

§ 2253(c)(1)(B) (2012).          A certificate of appealability will not

issue     absent    “a    substantial     showing     of    the       denial     of    a

constitutional right.”        28 U.S.C. § 2253(c)(2) (2012).                   When the

district court denies relief on procedural grounds, as in this

case, a prisoner satisfies this standard by demonstrating both

that the dispositive procedural ruling is debatable and that the

motion     states     a    debatable      claim      of    the        denial     of    a

constitutional right.         Slack v. McDaniel, 529 U.S. 473, 484-85

(2000).

            We have independently reviewed the record and conclude

that Rice has not made the requisite showing.                          The district

court lacked jurisdiction to consider Rice’s motion to vacate

because it was a successive and unauthorized § 2255 motion.                           In

the absence of pre-filing authorization from this court, the

district court lacks jurisdiction to hear a successive § 2255

motion.    See 28 U.S.C. § 2244(b)(3).

            Accordingly,     we    deny   a     certificate      of    appealability

and dismiss the appeal.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

                                          2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3